Case 1:16-cr-00103-JAW Document 263 Filed 09/21/20 Page 1 of 11               PageID #: 1656




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 DONALD CAIN,                              )
                                           )
               Petitioner,                 )
                                           )
        v.                                 )      1:16-cr-00103-JAW
                                           )
 UNITED STATES OF AMERICA,                 )
                                           )
               Respondent                  )


             RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION AND
                  ON MOTION THAT NO STRIKE BE APPLIED

        Petitioner moves pursuant to 28 U.S.C. § 2255 to vacate, set aside or correct his

 sentence. (Motion, ECF No. 218.) Following a guilty plea, Petitioner was convicted of

 stalking; the Court sentenced Petitioner to sixty months in prison. (Judgment, ECF No.

 197.) The First Circuit affirmed the sentence. United States v. Cain, 779 F. App’x 6 (1st

 Cir. 2019).

        Petitioner claims (1) the Court lacked jurisdiction to convict him, (2) an FBI agent

 and Petitioner’s ex-wife conspired to imprison him unlawfully, and (3) both Petitioner’s

 lawyer and the prosecutor initially assigned to the case had a conflict of interest. (Motion

 at 5–6.) The Government argues Petitioner’s claims are procedurally barred and meritless.

 (Answer, ECF No. 236.) Petitioner also requests that “no strike be applied” to his filings,

 which presumably refers to the statutory obstacles on the ability to pursue a second or

 successive petition in the future. (Motion that No Strike be Applied, ECF No. 223.) The

 Government argues that no provision allows Petitioner to proceed on his § 2255 Motion
Case 1:16-cr-00103-JAW Document 263 Filed 09/21/20 Page 2 of 11               PageID #: 1657




 and to avoid having it count as his first petition. (Response to Motion that No Strike be

 Applied, ECF No. 233.)

        Following a review of the record and after consideration of Petitioner’s motion and

 the Government’s request for dismissal, I recommend the Court grant the Government’s

 request, dismiss Petitioner’s § 2255 motion, and dismiss Petitioner’s motion that no strike

 be applied to his § 2255 motion.

                    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        In 2014, Petitioner, who was living in Calais, Maine while working as a construction

 superintendent, married L.H., a resident of Houlton, Maine. Petitioner moved out of the

 state for work, but L.H. remained in Maine. The relationship deteriorated, and between

 November 2014 and December 2015, L.H. received numerous calls and text messages from

 Petitioner, some of which contained graphic and violent threats against L.H. and her family

 members. A state court issued a protection-from-harassment order in March 2015, but

 Petitioner continued to contact L.H. On at least one occasion, the number of texts and calls

 each numbered over one hundred in a single day. Petitioner also sent intimate video

 recordings of the pair, which recordings were without L.H.’s consent, and threatened to

 distribute them.

        In August 2016, Petitioner was indicted on one count of stalking in violation of 18

 U.S.C. § 2261A(2)(B) and two counts of transmitting threatening communications in

 interstate commerce in violation of 18 U.S.C. § 875(c). (Indictment, ECF No. 56). In

 January 2018, Petitioner pled guilty to the stalking charge. (Change of Plea Hearing, ECF



                                              2
Case 1:16-cr-00103-JAW Document 263 Filed 09/21/20 Page 3 of 11                    PageID #: 1658




 No. 153).1 The Court sentenced him to sixty months in prison. (Judgment, ECF No. 197).

 Petitioner appealed from the sentence and the First Circuit affirmed in July 2019. Cain,

 779 F. App’x at 10–11.

           Petitioner subsequently filed a habeas petition citing 28 U.S.C. § 2241 in the

 Northern District of Texas. (See Order, ECF No. 217.) The Court notified Petitioner that

 his petition could only be interpreted as a § 2255 motion and that, if Petitioner would like

 to proceed with the motion, the Court would likely transfer the motion to the District of

 Maine and that prosecution of the motion would likely cause any future petitions to be

 subject to the second or successive restrictions of § 2255. (Id.) Because Petitioner did not

 withdraw the motion after the opportunity to do so, the District Court for the Northern

 District of Texas construed the petition as a § 2255 motion and transferred it to the District

 of Maine. (Id.)

           After the matter was transferred to the District of Maine, Petitioner also moved to

 have his petition not count as a “strike” for purposes of the restrictions on filing second or

 successive petitions. (Motion that No Strike be Applied, ECF No. 223.)

                                               DISCUSSION

 A.        Legal Standards

           A person may move to vacate his or her sentence on one of four different grounds:

 (1) “that the sentence was imposed in violation of the Constitution or laws of the United

 States”; (2) “that the court was without jurisdiction” to impose its sentence; (3) “that the



 1
     The other two charges were dismissed on the motion of the Government. (Id.)


                                                     3
Case 1:16-cr-00103-JAW Document 263 Filed 09/21/20 Page 4 of 11                PageID #: 1659




 sentence was in excess of the maximum authorized by law”; or (4) that the sentence

 “is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a); see Knight v. United States,

 37 F.3d 769, 772 (1st Cir. 1994).

        “[P]ro se habeas petitions normally should be construed liberally in petitioner’s

 favor.” United States v. Ciampi, 419 F.3d 20, 24 (1st Cir. 2005) (citing Estelle v. Gamble,

 429 U.S. 97, 106 (1976)). The burden is on the section 2255 petitioner to establish by a

 preponderance of the evidence that he or she is entitled to section 2255 relief. David v.

 United States, 134 F.3d 470, 474 (1st Cir. 1998); United States v. DiCarlo, 575 F.2d 952,

 954 (1st Cir. 1978). When “a petition for federal habeas relief is presented to the judge

 who presided at the petitioner’s trial, the judge is at liberty to employ the knowledge

 gleaned during previous proceedings and make findings based thereon without convening

 an additional hearing.” United States v. McGill, 11 F.3d 223, 225 (1st Cir. 1993).

        A collateral challenge is not a substitute for an appeal. United States v. Frady,

 456 U.S. 152, 165 (1982); Berthoff v. United States, 308 F.3d 124, 127 (1st Cir. 2002).

 “[A] defendant’s failure to raise a claim in a timely manner at trial or on appeal constitutes

 a procedural default that bars collateral review, unless the defendant can demonstrate cause

 for the failure and prejudice or actual innocence.”         Berthoff, 308 F.3d at 127–28.

 Procedural default is an affirmative defense. Sotirion v. United States, 617 F.3d 27, 32 (1st

 Cir. 2010). The First Circuit has recognized that “federal courts have the authority to

 consider procedural default sua sponte.” Rosenthal v. O’Brien, 713 F.3d 676, 683 (1st Cir.

 2013) (citing Brewer v. Marshall, 119 F.3d 993, 999 (1st Cir. 1997)); see also Daniels v.

 United States, 532 U.S. 374, 382–83 (2001) (recognizing that “procedural default rules

                                               4
Case 1:16-cr-00103-JAW Document 263 Filed 09/21/20 Page 5 of 11                  PageID #: 1660




 developed in the habeas corpus context apply in § 2255 cases”) (citing Frady, 456 U.S. at

 167–68).

        An allegation of ineffective assistance of counsel can excuse a procedural default if

 the petitioner demonstrates that counsel’s representation “fell below an objective standard

 of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688 (1984). The petitioner

 must also demonstrate that “there is a reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been different.

 A reasonable probability is a probability sufficient to undermine confidence in the

 outcome.” Id. at 694. A district court reviewing a claim of ineffective assistance of counsel

 need not address both prongs of the Strickland test because a failure to meet either prong

 will undermine the claim. Id. at 697. If a petitioner’s “claims fail on the merits, his related

 claims that counsel rendered ineffective assistance in failing to press the claims at trial or

 on appeal must also fail.” Tse v. United States, 290 F.3d 462, 465 (1st Cir. 2002) (per

 curiam).

        Under the law of the case doctrine, “issues disposed of in a prior appeal will not be

 reviewed again by way of a 28 U.S.C. § 2255 motion.” Singleton v. United States, 26 F.3d

 233, 240 (1st Cir. 1994) (internal modifications and quotation marks omitted); see also

 Elwell v. United States, 95 F.3d 1146, 1996 WL 516138 at *5 (1st Cir. 1996) (holding that

 a petitioner “is not entitled on collateral review to relitigate issues raised on direct appeal,

 absent an intervening change in the law”); White v. United States, 371 F.3d 900, 902 (7th

 Cir. 2004) (collecting cases and explaining limited exceptions).



                                                5
Case 1:16-cr-00103-JAW Document 263 Filed 09/21/20 Page 6 of 11                 PageID #: 1661




        “Evidentiary hearings on § 2255 petitions are the exception, not the norm, and there

 is a heavy burden on the petitioner to demonstrate that an evidentiary hearing is warranted.

 An evidentiary hearing ‘is not necessary when a [§] 2255 petition (1) is inadequate on

 its face, or (2) although facially adequate, is conclusively refuted as to the alleged facts by

 the files and records of the case.’” Moreno-Morales v. United States, 334 F.3d 140, 145

 (1st Cir. 2003) (citation omitted) (quoting DiCarlo, 575 F.2d at 954 (quotation marks

 omitted)).

        Summary dismissal of a motion is permitted when the allegations are “‘vague,

 conclusory, or palpably incredible,’” even “‘if the record does not conclusively and

 expressly belie [the] claim.’”       David, 134 F.3d at 478 (quoting Machibroda v.

 United States, 368 U.S. 487, 495 (1962)). A court can reasonably require a petitioner to

 supply the court with salient details of the claim prior to permitting discovery or a hearing.

 Id. (holding that “the district court did not abuse its discretion in refusing to license

 a fishing expedition”).

 B.     Jurisdiction

        Petitioner argues the Court was without jurisdiction to convict him because the

 conduct and his arrest occurred on state land, as opposed to federal land or property.

 Petitioner’s argument lacks merit because there is no statutory or constitutional

 requirement that limits district courts’ jurisdiction to federal land or property:

        Congress has given federal district courts original jurisdiction over “all
        offenses against the laws of the United States.” 18 U.S.C. § 3231. Thus, if an
        indictment or information alleges the violation of a crime set out in Title 18
        or in one of the other statutes defining federal crimes, that is the end of the
        jurisdictional inquiry.

                                                6
Case 1:16-cr-00103-JAW Document 263 Filed 09/21/20 Page 7 of 11                PageID #: 1662




 United States v. George, 676 F.3d 249, 259 (1st Cir. 2012) (quotation omitted).

        A “jurisdictional hook,” see Torres v. Lynch, 136 S. Ct. 1619, 1625 (2016), such as

 a connection to federal land or to interstate commerce, may be necessary for Congress’s

 enactment to be constitutional, but that is a separate question from a district court’s

 jurisdiction. See generally, Hugi v. United States, 164 F.3d 378, 381 (7th Cir. 1999).

 Petitioner’s contention that Congress’ powers do not extend into the territorial limits of the

 states is contrary to longstanding constitutional law. See e.g., Wickard v. Filburn, 317 U.S.

 111 (1942). The stalking statute underlying Petitioner’s conviction contains the requisite

 connection to interstate commerce. In fact, through his guilty plea, Petitioner admitted

 every element of the charge, including the element that he used an interstate electronic

 communication system. See McCarthy v. United States, 394 U.S. 459, 466 (1969) (“a

 guilty plea is an admission of all the elements of a formal criminal charge”). Petitioner

 thus has not created any doubt about the constitutionality of the statute.

        Petitioner also claims that the Court lacked jurisdiction because L.H. signed an

 “Accord and Satisfaction” that released Petitioner from all claims arising from a

 harassment by telephone charge that was pending in state court. (ECF No. 222.) Petitioner

 argues that it is unfair to prosecute him for violating a state protective order and ignore an

 agreement to resolve that issue under state law.        The federal offense, 18 U.S.C. §

 2261A(2)(B), however, does not refer to state law and is not dependent upon a state court

 protective order. That is, neither the protection order nor the state harassment charges were

 necessary components of the prosecution for the federal offense. Petitioner’s argument,

 therefore, is unpersuasive. See also Heath v. Alabama, 474 U.S. 82, 93 (1985) (because

                                               7
Case 1:16-cr-00103-JAW Document 263 Filed 09/21/20 Page 8 of 11              PageID #: 1663




 the states and the United States are separate sovereigns, “the Federal Government has the

 right to decide that a state prosecution has not vindicated a violation of the ‘peace and

 dignity’ of the Federal Government”).

        Because Petitioner was charged with violating a federal crime, and because

 Congress conferred jurisdiction upon the district courts to hear cases involving federal

 crimes, and because an agreement on a state law matter cannot limit federal jurisdiction,

 Petitioner’s jurisdictional arguments lack merit.

 C.     Conspiracy to Prosecute

        Petitioner contends an FBI agent violated certain FBI procedures and conspired with

 L.H. to wrongfully prosecute him. Petitioner also suggests that another law enforcement

 officer falsified evidence against him and claims that no one served him with the state

 protection from harassment order. Petitioner does not offer any support for his contentions

 and they are contradicted by evidence in the record, including Petitioner’s own statements.

 During thorough inquiries from the Court, Petitioner admitted to the truthfulness of both

 the prosecution version of events and the presentence investigation report, and Petitioner

 admitted that he pled guilty for no other reason than he committed the crime. (Change of

 Plea Hearing Transcript at 9–13, 16-17, ECF No. 209; Sentencing Transcript at 5–6, ECF

 No. 210.)

        A plea of guilty and the ensuing conviction comprehend all of the factual and
        legal elements necessary to sustain a binding, final judgment of guilt and a
        lawful sentence. Accordingly, when the judgment of conviction upon a
        guilty plea has become final and the offender seeks to reopen the proceeding,
        the inquiry is ordinarily confined to whether the underlying plea was both
        counseled and voluntary. If the answer is in the affirmative then the
        conviction and the plea, as a general rule, foreclose the collateral attack.

                                              8
Case 1:16-cr-00103-JAW Document 263 Filed 09/21/20 Page 9 of 11                PageID #: 1664




 United States v. Broce, 488 U.S. 563, 569 (1989); see also, Tollett v. Henderson, 411 U.S.

 258, 267 (1973).

        Because Petitioner’s allegations do not undermine the knowing and voluntary nature

 of his guilty plea, he is not permitted on postconviction review to retract his own

 admissions or attempt to dispute the facts that led to his prosecution.

 D.     Conflict of Interest and Ineffective Assistance

        Petitioner argues that the original prosecutor for the Government had a conflict of

 interest because of a personal connection to L.H.; he also contends that his attorney had a

 conflict of interest because there was a dispute over payment. As Petitioner admits, the

 original prosecutor recused himself well before his change of plea hearing. Petitioner does

 not explain why the Government’s efforts were insufficient to resolve any conflict that may

 have existed.

        Petitioner alleges that his attorney provided ineffective assistance and had a conflict

 of interest because his counsel was not permitted to withdraw and Petitioner would not pay

 him. “A failure by counsel to provide advice may form the basis of a claim of ineffective

 assistance of counsel, but absent such a claim it cannot serve as the predicate for setting

 aside a valid plea.” Broce, 488 U.S. at 574.

        Petitioner’s assertions regarding an attorney conflict of interest are refuted by the

 record. As the Court has explained, while his counsel’s motion to be appointed was denied

 because Petitioner had the financial resources for private representation, counsel did not

 seek to withdraw and was never denied the opportunity to withdraw if Petitioner failed to



                                                9
Case 1:16-cr-00103-JAW Document 263 Filed 09/21/20 Page 10 of 11               PageID #: 1665




 pay. (Order on Defendant’s Motion to Recuse at 14–17, ECF No. 237.) The record shows

 that Petitioner’s attorney continued to represent him effectively.

        The record lacks any support for Petitioner’s assertion that counsel “coerced” him

 into pleading guilty. Indeed, Petitioner’s assertions are contradicted by his own statements

 at his change of plea hearing. (Change of Plea Hearing Transcript at 9 – 13); see also,

 United States v. Marrero-Rivera, 124 F.3d 342, 349 (1st Cir. 1997) (noting that strong

 urging that plea is in client’s best interest is not coercion and requiring specific credible

 affirmative evidence to undermine presumption of validity of plea colloquy statements).

 Petitioner’s assertion that his attorney performed deficiently because he did not secure

 certain changes to the presentence investigation report or let him see a revised copy of the

 report is also unavailing. Petitioner did not identify the requested changes nor explain how

 the changes would have made a difference at sentencing. His assertations are also

 contradicted by his own representation to the Court that he reviewed the contents of the

 report and accepted them as true. (Sentencing Transcript at 5–6.)

        In short, Petitioner has not demonstrated that his counsel had a conflict of interest,

 that his counsel performed deficiently, or that his counsel’s performance in any way

 undermined the knowing, voluntary, and intelligent nature of his guilty plea.

 E.     Motion that No Strike be Applied

        Petitioner requested that “no strike be applied” regarding the second or successive

 restrictions on § 2255 motions. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h). In essence,

 Petitioner asks the Court to authorize him to file another § 2255 motion if he were

 unsuccessful on the present motion. This Court does not have the authority to authorize a

                                              10
Case 1:16-cr-00103-JAW Document 263 Filed 09/21/20 Page 11 of 11                 PageID #: 1666




 second or successive petition. The First Circuit has “interpreted [2255(h)] as stripping the

 district court of jurisdiction over a second or successive habeas petition unless and until

 the court of appeals has decreed that it may go forward.” Trenkler v. United States, 536

 F.3d 85, 96 (1st Cir. 2008) (quotation omitted). The Court, therefore, lacks the ability to

 grant Petitioner the relief he seeks.      Dismissal of Petitioner’s motion, therefore, is

 appropriate.

                                         CONCLUSION

        Based on the foregoing analysis, an evidentiary hearing is not warranted under Rule

 8 of the Rules Governing Section 2255 Cases. In addition, I recommend that the Court

 deny Petitioner’s motion for habeas relief under 28 U.S.C. § 2255. I also recommend the

 Court deny Petitioner’s motion that no strike be applied regarding his § 2255 motion. I

 further recommend that the Court deny a certificate of appealability pursuant to Rule 11 of

 the Rules Governing Section 2255 Cases because there is no substantial showing of the

 denial of a constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).

                                           NOTICE

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof. A responsive memorandum
        shall be filed within fourteen (14) days after the filing of the objection.

               Failure to file a timely objection shall constitute a waiver of the right
        to de novo review by the district court and to appeal the district court's order.

                                                    /s/ John C. Nivison
 Dated this 21st day of September, 2020.            U.S. Magistrate Judge


                                               11
